 

Exhibit 10.25

ECLIPSYS CORPORATION

INCENTIVE RETENTION PLAN

As Adopted Effective as of August 18, 2010



--------------------------------------------------------------------------------

 

ECLIPSYS CORPORATION

INCENTIVE RETENTION PLAN

Table of Contents

 

Section 1    Definitions      1    Section 2    Purpose of Plan      3   
Section 3    Eligibility and Participation      3    Section 4    Administration
     3    Section 5    Retention Awards      4    Section 6    Taxes      5   
Section 7    Term of Plan; Amendment and Termination of Plan      5    Section 8
   Miscellaneous      6    Exhibit A    Description of Retention Awards and
Award Levels      A-1    Exhibit B    Form of Release      B-1   



--------------------------------------------------------------------------------

 

ECLIPSYS CORPORATION

INCENTIVE RETENTION PLAN

 

1.0 DEFINITIONS

The following capitalized terms shall have the following meanings unless the
context indicates otherwise:

 

1.1 “Affiliate” shall mean (i) with respect to any Person, any Person that
controls, is controlled by or is under common control with such Person or an
Affiliate of such Person, and (ii) with respect to any Investor, any general or
limited partner of such Investor, any employee or owner of any such partner, or
any other Person controlling, controlled by or under common control with such
Investor.

 

1.2 “Allscripts” shall mean Allscripts-Misys Healthcare Solutions, Inc., a
Delaware corporation.

 

1.3 “Award Level” shall mean a Participant’s participation classification: Tier
1, Tier 2, Tier 3, Tier 4 or Tier 5.

 

1.4 “Base Salary” shall mean the annual base salary paid to the Participant as
of the Transaction Date, with such amount increased (if applicable) to take into
account any elective or mandatory deferrals.

 

1.5 “Board” shall mean (i) prior to the Transaction Date, the Board of Directors
of the Company and (ii) on or after the Transaction Date, the Board of Directors
of Allscripts.

 

1.6 “Cause” shall have the meaning ascribed thereto in any effective employment
agreement between the Company or a Subsidiary and the Participant, or, if no
employment agreement is in effect that contains a definition of cause, then
Cause shall mean:

 

  (a) the willful or grossly negligent failure by the Participant to perform the
Participant’s duties and obligations to the Company in any material respect,
other than any such failure resulting from the Disability of the Participant;

 

  (b) the Participant’s conviction of a crime or offense involving the property
of the Company, or any crime or offense constituting a felony or involving fraud
or moral turpitude; provided that, in the event that the Participant is arrested
or indicted for a crime or offense related to any of the foregoing, then the
Company may, at its option, place the Participant on paid leave of absence,
pending the final outcome of such arrest or indictment;

 

  (c) the Participant’s violation of any law, which violation is materially and
demonstrably injurious to the operations or reputation of the Company; or

 

  (d) the Participant’s material violation of any generally recognized policy of
Company or the Participant’s refusal to follow the lawful directions, or
insubordination to, the Participant’s supervisor.

 

1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

1.8 “Committee” shall mean (i) prior to the Transaction Date, the Compensation
Committee of the Board (or a committee or subcommittee of the Board appointed by
the Board from among its members) and (ii) on and after the Transaction Date,
the Compensation Committee of the Board of Directors of Allscripts (or a
subcommittee or subcommittee of the Board of Directors of Allscripts appointed
by that board from among its members).



--------------------------------------------------------------------------------

 

1.9 “Company” shall mean Eclipsys Corporation, a Delaware corporation and its
successors.

 

1.10 “Constructive Discharge/Good Reason” shall have the meaning ascribed to the
term “good reason” (or to any synonymous term) in any effective employment
agreement between the Company or a Subsidiary and the Participant. If no
employment agreement is in effect that contains a definition of “good reason” or
a synonymous term, then Constructive Discharge/Good Reason shall not apply to
such Participant.

 

1.11 “Disability” shall have the meaning ascribed thereto in any effective
employment agreement between the Company or a Subsidiary and the Participant,
or, if no employment agreement is in effect that contains a definition of
disability or synonymous term, then Disability shall mean the Participant, as a
result of illness or incapacity, is unable to perform substantially
Participant’s required duties for a period of three (3) consecutive months or
for any aggregate period of three (3) months in any six (6) month period, as
determined in the discretion of the Committee.

 

1.12 “Effective Date” shall mean August 18, 2010.

 

1.13 “Eclipsys” shall mean Eclipsys Corporation, a Delaware corporation.

 

1.14 “Employee” shall mean a regular full-time employee of the Company or any
Subsidiary and shall also include Philip M. Pead.

 

1.15 “Participant” shall mean an Employee who has been designated to participate
in the Plan in accordance with Section 3 below.

 

1.16 “Participation Agreement” shall mean an agreement between the Company and
the Participant evidencing the grant of the Retention Award and which contains
all applicable terms and conditions relating to such Retention Award.

 

1.17 “Performance Shares” shall mean shares of the Company common stock, par
value $.01 per share, that are authorized to be granted under the Company’s 2008
Omnibus Incentive Plan, and which are awarded to Participants pursuant to
Section 5 below.

 

1.18 “Person” shall mean an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, an investment fund, any other business
entity or a governmental entity or any department, agency or political
subdivision thereof.

 

1.19 “Plan” shall mean the Eclipsys Corporation Incentive Retention Plan.

 

1.20 “Retention Awards” shall mean the awards granted to a Participant under
Section 5 below.

 

1.21 “Subsidiary” shall mean a corporation of which the Company directly or
indirectly owns more than 50 percent of the Voting Stock or any other business
entity in which the Company directly or indirectly has an ownership interest of
more than 50 percent.

 

1.22 “Termination” shall mean the termination of the Employee’s employment with
the Company and its Affiliates.

 

1.23 “Transaction” shall mean the transaction by which Allscripts acquires,
directly or indirectly, the outstanding common stock of the Company.

 

1.24 “Transaction Date” shall mean the date of closing of the Transaction.

 

1.25 “Voting Stock” shall mean the capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

 

2



--------------------------------------------------------------------------------

 

2.0 PURPOSE OF PLAN

 

2.1 Purpose. The purpose of the Plan is:

 

  (a) to retain certain highly qualified individuals as Employees;

 

  (b) to provide incentive and reward to such Employees to diligently and
successfully complete the Transaction; and

 

  (c) to maintain the focus of such Employees on the business of the Company and
its Subsidiaries and to mitigate the distractions resulting from the
Transaction.

 

3.0 ELIGIBILITY AND PARTICIPATION

 

3.1 Eligibility. All Employees of the Company and its Subsidiaries shall be
eligible to participate in the Plan.

 

3.2 Participation. Participants shall consist of those Employees designated by
the Committee in its sole discretion to participate in the Plan; provided,
however, that the Committee may not designate an Employee as a new Participant
following the Transaction Date. The Committee shall designate the Participant’s
Award Level. For an Employee to become a Participant in the Plan, the Employee
must execute a Participation Agreement. An Employee who becomes a Participant
shall remain a Participant until the earliest of (i) the termination of the Plan
in accordance with Section 7 below, (ii) all obligations of the Company and the
Participant under the Plan are fulfilled, or (iii) the Termination of the
Employee.

 

4.0 ADMINISTRATION

 

4.1 Responsibility. The Committee shall have the responsibility, in its sole
discretion, to control, operate, manage and administer the Plan in accordance
with its terms.

 

4.2 Authority of the Committee. The Committee shall have the maximum
discretionary authority permitted by law that may be necessary to enable it to
discharge its responsibilities with respect to the Plan, including, but not
limited to, the following:

 

  (a) to determine eligibility for participation in the Plan;

 

  (b) to select Participants;

 

  (c) to determine or calculate a Participant’s Retention Award;

 

  (d) to issue Participation Agreements;

 

  (e) to correct any defect, supply any omission, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;

 

  (f) to make rules for carrying out and administering the Plan and make changes
in such rules as it from time to time deems proper;

 

  (g) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions, and limitations;

 

  (h) to make reasonable determinations as to a Participant’s eligibility for
benefits under the Plan, including determinations as to Cause and Constructive
Discharge/Good Reason; and

 

3



--------------------------------------------------------------------------------

 

  (i) to take any and all other actions it deems necessary or advisable for the
proper operation or administration of the Plan.

 

4.3 Action by the Committee. The Committee may act at a meeting (whether in
person or by telephone or video conference) only by a vote or determination of a
majority of its members. In addition, any vote or determination of the Committee
may be made, without a meeting, by a writing or writings signed by all of the
members of the Committee. In addition, the Committee may authorize any one or
more of its members to execute and deliver documents on behalf of the Committee.

 

4.4 Delegation of Authority. The Committee may delegate to one or more of its
members, or to one or more agents, such administrative duties as it may deem
advisable; provided, however, that any such delegation shall be in writing. In
addition, the Committee, or any person to whom it has delegated duties as
aforesaid, may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan. The
Committee may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Committee in the engagement of such counsel, consultant
or agent shall be paid by the Company or the Subsidiary whose employees have
benefited from the Plan, as determined by the Committee.

 

4.5 Determinations and Interpretations by the Committee. All determinations and
interpretations made by the Committee shall be binding and conclusive to the
maximum extent permitted by law on all Participants and their heirs, successors,
and legal representatives. The Plan shall be interpreted and administered
consistent with the interpretation and administration of the Allscripts-Misys
Healthcare Solutions, Inc. Incentive Retention Plan.

 

4.6 Liability. No member of the Board, no member of the Committee and no
employee of the Company or any Subsidiary or Affiliate shall be liable for any
act or failure to act hereunder, except in circumstances involving his or her
bad faith, gross negligence or willful misconduct, or liable for any act or
failure to act hereunder by any other member or employee or by any agent to whom
duties in connection with the administration of the Plan have been delegated.

 

4.7 Indemnification. The Company and, on or after the Transaction Date,
Allscripts shall indemnify members of the Committee and any agent of the
Committee who is an employee of the Company or any Subsidiary or Affiliate,
against any and all liabilities or expenses to which they may be subjected by
reason of any act or failure to act with respect to their duties on behalf of
the Plan, except in circumstances involving such person’s bad faith, gross
negligence or willful misconduct.

 

5.0 RETENTION AWARDS

 

5.1 Cash Awards. The Committee may in its sole discretion grant Retention Awards
to Participants in the form of cash awards as set forth on Exhibit A attached
hereto.

 

5.2 Performance Shares. The Committee may in its sole discretion grant Retention
Awards to Participants in the form of Performance Shares as set forth on Exhibit
A attached hereto. The number of shares underlying a grant of Performance Shares
shall be determined by the closing price of the Company’s common stock on the
date of grant, or if there is no closing price on the date of grant, then the
last closing price immediately preceding the date of grant.

 

5.3 Vesting. Retention Awards granted to a Participant shall vest to such
Participant according to his or her applicable Award Level pursuant to the
vesting schedule set forth on Exhibit A.

 

5.4 Payment. Cash Awards granted to a Participant shall be paid to such
Participant according to his or her applicable Award Level pursuant to the
payment schedule set forth on Exhibit A. All payment of Cash Awards shall fully
comply with Code Section 409A.

 

4



--------------------------------------------------------------------------------

 

5.5 Termination of Employment. A Participant will forfeit his or her previously
unvested Retention Awards upon any Termination unless otherwise provided by the
Committee in the award.

 

5.6 Waiver and Release. As a condition precedent for receiving any Retention
Awards granted under this Section 5 following a Termination, a Participant shall
execute a waiver and release substantially in the form attached to the Plan as
Exhibit B.

 

6.0 TAXES

 

6.1 Withholding Taxes. The Company and its Subsidiaries shall be entitled to
withhold from any and all payments made to a Participant under the Plan all
federal, state, local and/or other taxes or imposts which the Company determines
are required to be so withheld from such payments or by reason of any other
payments made to or on behalf of the Participant or for his or her benefit
hereunder. With respect to withholding required upon the vesting of Performance
Shares or upon any other taxable event arising as a result of a Retention Award,
the Company shall withhold shares of Company stock having a fair market value on
the date the tax is to be determined equal to the minimum statutory total tax
which would be imposed on the transaction.

 

6.2 Code Section 409A. The Plan is intended to comply with the provisions of
Code Section 409A, and the Plan and all applicable Retention Awards shall be
construed and applied in a manner consistent with this intent. Notwithstanding
anything contained in the Plan to the contrary: (a) the Committee shall have
full authority to operate the Plan and to override any provision in the Plan in
order for the Plan to be fully compliant – both in form and in operation – with
Code Section 409A; (b) each and every payment made under Plan shall be treated
as a separate payment and not as a series of payments; and (c) if the
Participant is a “specified employee” (determined in accordance with Code
Section 409A and Treasury Regulation Section 1.409A-3(i)(2)) as of the date of
Termination, and if any payment, benefit or entitlement provided for in the Plan
(i) constitutes a “deferral of compensation” within the meaning of Code
Section 409A and (ii) cannot be paid or provided in a manner otherwise provided
herein or otherwise without subjecting the Participant to additional tax,
interest and/or penalties under Code Section 409A, then any such payment,
benefit or entitlement that is payable during the first six (6) months following
the date of Termination shall be paid or provided to the Participant in a lump
sum cash payment to be made on the earlier of (x) the Participant’s death or
(y) the first business day of the seventh calendar month immediately following
the month in which the date of Termination occurs.

 

6.3 No Guarantee of Tax Consequences. No person connected with the Plan in any
capacity, including, but not limited to, the Company and any Subsidiary and
their directors, officers, agents and employees makes any representation,
commitment, or guarantee that any tax treatment, including, but not limited to,
federal, state and local income, estate and gift tax treatment, will be
applicable with respect to benefits or amounts payable or provided under the
Plan, or paid to or for the benefit of a Participant under the Plan, or that
such tax treatment will apply to or be available to a Participant on account of
participation in the Plan.

 

7.0 TERM OF PLAN; AMENDMENT AND TERMINATION OF PLAN

 

7.1 Term of Plan. The Plan shall be effective as of the Effective Date and shall
remain in effect until the Board or the Committee terminates or suspends the
Plan in accordance with Section 7.3 below; provided, however, that if the
Transaction Date fails to occur by December 31, 2010, the Plan shall
automatically terminate and any outstanding awards or benefits as of such date
shall be cancelled.

 

7.2 Amendment of Plan. The Plan may be amended by the Board or the Committee at
any time with or without prior notice; provided, however, that the Plan shall
not be amended after the Transaction Date without the written consent of a
majority of the Participants.

 

7.3

Termination of Plan. The Plan may be terminated or suspended by the Board or the
Committee at any time with or without prior notice; provided, however, that the
Plan shall not be terminated

 

5



--------------------------------------------------------------------------------

 

or suspended after the Transaction Date without the written consent of a
majority of the Participants.

 

7.4 No Adverse Effect. If the Plan is amended, terminated, or suspended in
accordance with Section 7.2 or 7.3 above, such action shall not adversely affect
the Retention Awards of any Participant who, at the date of such amendment,
termination or suspension, is already receiving or entitled to receive Retention
Awards under the Plan.

 

8.0 MISCELLANEOUS

 

8.1 No Right, Title, or Interest in Company or Subsidiary Assets. Participants
shall have no right, title, or interest whatsoever in or to any assets of the
Company or any Subsidiary or any investments which the Company or any Subsidiary
may make to aid it in meeting its obligations under the Plan. Nothing contained
in the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or any Subsidiary and any Participant, legal representative or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Subsidiary under the Plan, such right shall be no greater
than the right of an unsecured general creditor of the Company or any
Subsidiary.

 

8.2 No Right to Continued Employment. The Participant’s rights, if any, to
continue to serve the Company or any Subsidiary as an employee shall not be
enlarged or otherwise affected by his or her designation as a Participant under
the Plan, and the Company or the applicable Subsidiary reserves the right to
terminate the employment of any employee at any time. The adoption of the Plan
shall not be deemed to give any employee, or any other individual any right to
be selected as a Participant or to continued employment with the Company or any
Subsidiary.

 

8.3 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of Delaware without reference to principles of conflict of laws,
except as superseded by applicable federal law.

 

8.4 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent.

 

8.5 Incapacity. If the Committee determines that a Participant is unable to care
for his or her affairs because of illness or accident, any benefit due the
Participant may be paid to the Participant’s spouse or to any other person
deemed by the Committee to have incurred expense for such Participant (including
a duly appointed guardian, committee or other legal representative), and any
such payment shall be a complete discharge of the Company’s obligation
hereunder.

 

8.6 Transferability of Rights. The Company shall have the unrestricted right to
transfer its obligations under the Plan with respect to one or more Participants
to any person, including, but not limited to, any purchaser of all or any part
of the Company’s business. No Participant shall have any right to commute,
encumber, transfer or otherwise dispose of or alienate any present or future
right or expectancy which the Participant may have at any time to receive
benefits hereunder, which benefits and the right thereto are expressly declared
to be non-assignable and nontransferable, except to the extent required by law.
Any attempt to transfer or assign a benefit, or any rights granted hereunder, by
a Participant or the spouse of a Participant shall, in the sole discretion of
the Committee (after consideration of such facts as it deems pertinent), be
grounds for terminating any rights of the Participant to any portion of the Plan
benefits not previously paid or provided.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

RETENTION AWARD VALUE BY AWARD LEVEL

 

Participant Award Level

   Cash Award    Performance Share Award

Tier 1

   125% of Base Salary    125% of Base Salary

Tier 2

   100% of Base Salary    100% of Base Salary

Tier 3

   75% of Base Salary


OR

50% of Base Salary

   75% of Base Salary


OR

50% of Base Salary

Tier 4

   25% of Base Salary    25% of Base Salary

Tier 5

   $10,000 or $20,000    None

Vesting and Payment of Cash Award, Award Level Tiers 1, 2, 3 and 4: 1/6 of the
Cash Award shall vest and become payable on each of the Transaction Date and the
6, 12, 16, 20 and 24 month anniversaries of the Transaction Date.
Notwithstanding the foregoing, such Cash Award will fully vest for a Participant
in Award Level Tier 1, 2, 3, or 4 upon such Participant’s Termination due to
death or by the Company for Disability and for a Participant in Award Level Tier
1, 2, or 3, upon such Participant’s Termination by the Company without Cause or
Termination by the Participant for Constructive Discharge/Good Reason, with the
award payable in a lump sum on the sixtieth (60th) day following the date of
Termination, provided that by the fiftieth (50th) day after the date of
Termination (except for death) the Participant submits to the Company (without
revoking) the signed release described in Section 5.6 of the Plan.

Vesting and Payment of Performance Share Award, Award Level Tiers 1, 2, 3 and 4:

One-half of the Performance Shares vest based on the achievement of cost synergy
savings (“Cost Synergies”) realized as a result of the Transaction in the 12
month periods ended September 30, 2011 and September 30, 2012 (“Year 1” and
“Year 2”, respectively). The Year 1 Cost Synergies target is $30,000,000, and
the Year 2 Cost Synergies target is $38,000,000.

The other one-half of the Performance Shares vest based on the joint sale of
products and/or services of the Company and Allscripts (“Joint Product Sales”),
each sale equal to or greater than $5,000,000, in each of Year 1 and Year 2. The
Joint Product Sales target for each of Year 1 and Year 2 is 5 sales.

The table below illustrates the threshold, target and maximum Performance Share
vesting and payout on an aggregate basis. If the performance goals are achieved
in Year 1 or Year 2, the Participant will receive one-half of the award amount
shown for the applicable performance result. Differential in the payout
percentage for the Tier 3 level relates to the granting of Performance Shares at
the 75% or 50% of Base Salary level, respectively. Payout for performance
between the threshold and target and target and maximum levels is determined
using straight-line interpolation.

 

Cost Synergies   

Threshold

  

Target

  

Maximum

Performance as % of Target (per year)

   80%    100%    120%

Payout as a % of Base Salary:

        

Tier 1

   31.25%    62.5%    93.75%

Tier 2

   25%    50%    75%

Tier 3

   18.75% or 12.5%    37.5% or 25%    56.25% or 37.5%

Tier 4

   6.25%    12.5%    18.75%

 

A-1



--------------------------------------------------------------------------------

Joint Product Sales

        

Performance as # of Sales (per year)

   3    5    7

Payout as a % of Base Salary:

        

Tier 1

   31.25%    62.5%    75%

Tier 2

   25%    50%    60%

Tier 3

   18.75% or 12.5%    37.5% or 25%    45% or 30%

Tier 4

   6.25%    12.5%    15%

The Committee shall determine in its sole discretion whether the vesting
requirements of the Performance Shares have been satisfied within 45 days
following the end of each of Year 1 and Year 2, and any vested Performance
Shares shall be paid promptly after such determination. Notwithstanding the
foregoing, such Performance Shares will fully vest for a Participant in Award
Level Tier 1, 2, 3, or 4 upon such Participant’s Termination due to death or by
the Company for Disability and for a Participant in Award Level Tier 1, 2, or 3.
Termination by the Company without Cause or Termination by the Participant for
Constructive Discharge/Good Reason, payable promptly after such date of
Termination, provided that by the fiftieth (50th) day after the date of
Termination (except for death) the Participant submits to the Company (without
revoking) the signed release described in Section 5.6 of the Plan.

Vesting and Payment of Cash Award, Award Level Tier 5: The Cash Award shall vest
and become payable on the first anniversary of the Transaction Date.
Notwithstanding the foregoing, such Cash Award will fully vest upon a
Participant’s Termination due to death or by the Company for Disability or
without Cause, with the award payable in a lump sum on the sixtieth (60th) day
following the date of Termination, provided that by the fiftieth (50th) day
after the date of Termination (except for death) the Participant submits to the
Company (without revoking) the signed release described in Section 5.6 of the
Plan.

 

A-2



--------------------------------------------------------------------------------

 

EXHIBIT B

RELEASE [Subject to update for changes in applicable law]

This RELEASE (“Release”) dated as of this              day of             ,
20     between Eclipsys Corporation, a Delaware corporation (the “Company”), and
             (the “Employee”).

WHEREAS, the Employee is a participant in the Company’s Incentive Retention Plan
(the “Plan”); and

WHEREAS, the Employee’s employment with the Company and/or its subsidiaries (has
been) (will be) terminated effective             ; and

WHEREAS, pursuant to Section 5 of the Plan, the Employee is entitled to certain
compensation and benefits upon such termination, contingent upon the execution
of this Release;

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Plan, the Company and the Employee agree as follows:

1. The Employee, on [his/her] own behalf and on behalf of [his/her] heirs,
estate and beneficiaries, does hereby release the Company, and any of its
parent, subsidiaries and affiliates, and each past or present officer, director,
agent, employee, shareholder, and insurer of any such entities, from any and all
claims made, to be made, or which might have been made of whatever nature,
whether known or unknown, from the beginning of time, including those that arose
as a consequence of [his/her] employment with the Company and/or its
subsidiaries, or arising out of the severance of such employment relationship,
or arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, but not limited to, those which were, could
have been or could be the subject of an administrative or judicial proceeding
filed by the Employee or on [his/her] behalf under federal, state or local law,
whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, fringe benefit,
any form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, disability or age discrimination),
wrongful termination, emotional distress, pain and suffering, breach of
contract, compensatory or punitive damages, interest, attorneys’ fees,
reinstatement and reemployment. If any court rules that such waiver of rights to
file, or have filed on [his/her] behalf, any administrative or judicial charges
or complaints is ineffective, the Employee agrees not to seek or accept any
money damages or any other relief upon the filing of any such administrative or
judicial charges or complaints. The Employee relinquishes any right to future
employment with the Company and/or its subsidiaries and the Company and/or its
subsidiaries shall have the right to refuse to re-employ the Employee without
liability. The Employee acknowledges and agrees that even though claims and
facts in addition to those now known or believed by [him/her] to exist may
subsequently be discovered, it is [his/her] intention to fully settle and
release all claims [he/she] may have against the Company and/or its subsidiaries
and the persons and entities described above, whether known, unknown or
suspected.

2. The Employee acknowledges that [he/she] has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of
[his/her] choice. In the event the Employee elects to sign this Release prior to
the end of this 21-day period, [he/she] agrees that it is a knowing and
voluntary waiver of [his/her] right to wait the full 21 days. The Employee
further understands that [he/she] has 7 days after the signing hereof to revoke
it by so notifying the Company in writing, such notice to be received by
                     within the 7-day period. The Employee further acknowledges
that [he/she] has carefully read this Release, and knows and understands its
contents and its binding legal effect. The Employee acknowledges that by signing
this Release, [he/she] does so of [his/her] own free will and act and that it is
[his/her] intention that [he/she] be legally bound by its terms.

 

B-1



--------------------------------------------------------------------------------

 

3. If Employee is employed or resides in California, or another state with law
similar to California Civil Code Section 1542, Employee hereby waives his rights
under such law. California Civil Code Section 1542 provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee, being aware of Section 1542, hereby expressly waives any and all
rights Employee may have thereunder as well as under any other statute or common
law principles of similar effect under the laws of any state or the United
States.

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

[Employee’s Name]

 

B-2